Citation Nr: 0519775	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  01-01 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral foot disability, currently rated as 30 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

The veteran served on active duty from February 1963 until 
February 1965 in the United States Navy.  The veteran also 
served on active duty from September 1965 until September 
1968 in the United States Army.  

In September 1968 the RO received the veteran's claim of 
entitlement to service connection for a bilateral foot 
condition.  In a January 1970 rating decision, service 
connection was granted and a 30 percent disability rating was 
assigned. Thereafter, in a January 1975 rating decision the 
veteran's disability rating was reduced from 30 percent to 10 
percent based upon an improvement in the veteran's condition.  
In a June 1993 decision, the RO granted a 30 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5276.  

In November 1999, the RO received the veteran's claim of 
entitlement to an increased evaluation of his bilateral foot 
condition.  The October 2000 rating decision denied the 
veteran's claim.  The veteran disagreed with the October 2000 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in February 2001.  

This matter was previously before the Board in July 2003, at 
which time it was remanded to the RO in order to accomplish 
additional development.  After the development was completed, 
in march 2005 the RO issued a Supplemental Statement of the 
Case (SSOC) which confirmed and continued the 30 percent 
disability rating for the veteran's service-connected 
bilateral foot disability.  
The case has been returned to the Board for further appellate 
action.  

Issue not on appeal 

Also on appeal at the time of the Board's July 2003 remand 
was the issue of entitlement to service connection of a back 
disability, to include as secondary to service-connected 
bilateral foot disability.  That issue was also remanded by 
the Board.  In an October 2004 rating decision, the RO 
granted service connection for disabilities of the lumbar and 
thoracic spine.  Because the benefit sought on appeal has 
been granted, that matter is no longer before the Board.  


FINDING OF FACT

The veteran's bilateral foot disability manifests as 
bilateral pes planus, with the major symptomatology being 
calluses with complaints of pain.  The medical evidence of 
record does not indicate pronounced pes planus, spasm or 
extreme tenderness of the plantar fascia.  


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 30 percent for the 
service-connected bilateral foot condition has not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for service-
connected bilateral foot disability, which is  currently 
evaluated at 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5278-5276 (2004).  Essentially, he contends 
that the symptomatology associated with his service-connected 
bilateral foot disability constitutes a greater degree of 
impairment than the currently assigned disability rating.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the January 
2001 SOC, the June 2002 SSOC and the March 2005 SSOC of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in March 
2004 which was specifically intended to address the 
requirements of the VCAA.  The letter explained in detail the 
evidence needed to substantiate a claim for an increased 
rating of the veteran's service connected bilateral foot 
disability specifically advising him that a medical 
examination was necessary to assess the current severity of 
his disability.  The letter along not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
"responsible for getting....relevant records from any Federal 
agency.  This may include medical records from the military, 
treatment records from VA hospitals...or from the Social 
Security Administration (SSA)."  The letter also advised the 
veteran that VA would "make reasonable efforts to 
get....relevant records not held by a Federal agency."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2004 letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further the 
letter advised the veteran that if he was being scheduled for 
a VA examination and was responsible for reporting to that 
examination.  

The March 2004 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all relevant evidence 
could be obtained.  [See the March 2004 letter, pages 1, 2, 
5, and 6.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter specifically 
advised the veteran to "Please provide us with any evidence 
or information you have pertaining to your appeal."  
[Emphasis as in the original letter.]  The Board believes 
that this request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the VCAA letter properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that was necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  

The Board notes that the March 2004 letter expressly notified 
the veteran and his attorney that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The claim was next adjudicated in 
March 2005, one year later.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
by rating decision in October 2000.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA in 
November 2000. VA's General Counsel has held that the failure 
to do so does not constitute error.  See VAOGCPREC 7-2004.  
VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  

Moreover, and crucially, the claim was subsequently 
adjudicated by the RO via the March 2005 SSOC, after the 
veteran was accorded ample opportunity to present evidence 
and argument in support of his claim and had received the 
required VCAA notice in the March 2004 VCAA letter.  Thus, 
any concerns expressed in Pelegrini have been rectified.  The 
Board discerns no prejudice to the veteran arising from the 
timing of the VCAA notice, and the veteran and his 
representative have not pled such prejudice.  See Mayfield v. 
Nicholson, 19 Vet.App. __, __, No. 02-1077, slip op. at 28-29 
(Apr. 14, 2005), [notice provided after initial RO decision 
can essentially cure the error in the timing of VCAA notice; 
prejudice alleged to have resulted from mistiming of such 
notice must be specifically pled].

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and VA treatment records.  The veteran was accorded 
VA Compensation and Pension (C&P) examinations in connection 
with his claim in December 1999, January 2002, December 2003, 
and August 2004.  An addendum to the August 2004 examination 
was prepared in December 2004.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and has not 
elected or requested a hearing.  See 38 C.F.R. § 3.103 
(2004).  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

As noted above, the veteran seeks an increased disability 
rating for his service-connected bilateral foot disability, 
which is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5276 (2004).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently rated under Diagnostic Code 5276 
[flatfoot, acquired.]  The evidence of record, specifically 
the December 2004 addendum to the August 2004 VA examination 
indicates that the veteran's bilateral foot condition is 
diagnosed as "bilateral pes planus."  The veteran's 
diagnosed foot condition corresponds with the currently 
assigned Diagnostic Code.  Moreover, the veteran and his 
representative have not suggested that another code would be 
more appropriate.  

In summary, for the reasons stated above, the Board can 
identify a no more appropriate diagnostic code than the 
currently assigned Diagnostic Code 5276.  



Mittleider concerns

The veteran has been diagnosed with other bilateral feet 
conditions.  The August 2004 VA examination and the December 
2004 addendum to that report includes discussion of 
onychomycosis (foot fungus) and hallux valgus of the 
veteran's feet.  However, the VA examiner specifically found 
that neither condition was related to the veteran's service-
connected bilateral foot condition, pes planus.  

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, however, the medical 
evidence clearly distinguishes most of the veteran's various 
foot pathology.  However, to extent that the source of 
certain symptomatology, such as pain, cannot be clearly 
identified, such will be attributed by the Board to the 
service-connected disability.

Specific schedular criteria

Diagnostic Code 5276 [Flatfoot, acquired)] provides for the 
following levels of disability when the condition is 
bilateral:  

50 %   Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, and no 
improvement with orthopedic shoes or appliances.  

30 %   Severe; bilateral pes planus with objective evidence 
of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

10 %  Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation or use of the feet.  

0%  Mild; symptoms relieved by built-up shoe or arch support.  

Schedular rating

Based on the evidence of record, it is the Board's conclusion 
that the criteria for an increased rating for the veteran's 
bilateral pes planus are not shown.  On recent examination 
(the August 2004 examination, including a December 2004 
addendum), the veteran's disability was described by the 
examining physician as characterized primarily by calluses 
and without gross orthopedic deformity.
Moreover, the report of the January 2002 VA examination 
included a specific finding that there was no abnormal wear 
pattern in the veteran's shoes.

Significantly, extreme tenderness other than in the area of 
the calluses has not been described by any examining 
physicians in any of the four examinations undertaken during 
the course of the appeal.  Severe spasm on manipulation also 
has not been shown by the December 1999, January 2002, 
December 2003 or the August 2004 examinations.  

The Board concludes that in light of the total absence of 
evidence of spasm, marked deformity related to bilateral pes 
planus or extreme tenderness outside the range of the 
veteran's calluses the greater weight of the evidence is 
against concluding that the criteria for the next higher 
disability rating for bilateral pes planus have been met.    

DeLuca considerations  

The Board has given thought to whether additional disability 
may be assigned under 38 C.F.R. §§ 4.40 and 4.45.  Although 
the veteran's pes planus undoubtedly causes him pain, there 
is of record no evidence of weakness, fatigability, 
incoordination and the like due to pain caused by the 
service-connected pes planus.  In essence, the symptomatology 
associated with the service-connected pes planus is exactly 
that described in the schedular criteria, namely severe 
bilateral pes planus with pain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994). 

In this case, there is no evidence to support separate 
ratings.  In particular, the diagnostic code in question, 
Diagnostic Code 5276, specifically calls for rating bilateral 
pes planus.  Separate ratings for each foot are therefore 
unwarranted.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not now have jurisdiction 
over the issue of the an extraschedular rating for the 
veteran's service-connected bilateral pes planus.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  If the veteran 
wishes to have the RO consider the matter of extraschedular 
rating or ratings, he should contact the RO.   


ORDER


Entitlement to an evaluation in excess of the currently 
assigned 30 percent for service-connected pes planus is 
denied.  




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


